Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This office action is in response to App. 17593880, filed on 09/27/21.  Claims 1-21 is now pending and ready for examination.
Information Disclosure Statement
The information disclosure statement (IDS) was submitted on 09/27/21.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Allowable Subject Matter
Claim 1 is allowed.
The following is an examiner’s statement of reasons for allowance:  The prior art on record and further searched prior art did not disclose nor make obvious the limitations “detecting tracker initiation data in the data stream; determining, responsive to detecting the tracker initiation data, a subject of interest from among the one or more persons within a second frame of the data stream; determining a tracking region within a third frame of the data stream, the tracking region corresponding to the subject of interest and having a size and location” … “detecting a tracking-error condition based on data within the data stream; terminating tracking of the subject of interest, responsive to detecting the tracking-error condition; and determining a new tracking region, responsive to terminating tracking of the subject of interest” in combination with the other limitations of claim 1.  Specifically, the prior art on record does not disclose the first, second, and third frame requirements along with a “tracking-error condition” in combination with the initial tracker initiation and detection of subject of interest and the sub-regions used for tracking.
Claims 2-7 are allowable as they depend off claim 1.
Claim 8 and 15 are allowable for the same reasons as claim 1 as the claim limitations are essentially similar but in a different embodiment.
Claims 9-14 and 16-21 are allowable as they depend off of either claims 8 or 15.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Feng et al. (US PG PUB 20140049595 A1) discloses tracking and auto-framing a presenter but does not disclose the tracking error condition.
Childress et al. (US PG PUB 10904485 B1) discloses context based framing in a camera but does not disclose the tracking error condition nor the plurality of frames used for individual analysis.
Hirasawa et al. (US PG PUB 20180033153 A1) discloses error in tracking a person in surveillance system but it not applied to a videoconference setting.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN D SHIN whose telephone number is (571)431-0718. The examiner can normally be reached 10AM-6PM EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Bella can be reached on 5712727778. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BRIAN D SHIN/Examiner, Art Unit 2667

/MATTHEW C BELLA/Supervisory Patent Examiner, Art Unit 2667